        Case: 1:18-cv-08012 Document #: 1 Filed: 12/05/18 Page 1 of 8 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE NORTHERN DISTRICT OF ILLINOIS
                                  (EASTERN DIVISION)

Sumi Cho                             )
                Plaintiff            )
v.                                   )
                                     )
DePaul University                    )
             Defendant.              )
_____________________________________)

                                    Complaint and Jury Demand

        Plaintiff, Sumi Cho, alleges the following for her complaint against DePaul University:

                                               Parties

        1.      Sumi Cho (“Professor Cho”) is a resident of Cook County, Illinois, a woman, and

an American of Asian descent. She is a tenured full professor of law at the DePaul University Col-

lege of Law (the “COL” or the “Law School”), which is located in Chicago (Cook County), Illinois.

        2.      DePaul University (“DePaul” or the “University”) is a not–for–profit corporation

and is the largest Catholic university in the United States. DePaul’s principal place of business is

in Chicago (Cook County), Illinois.

                                      Jurisdiction and Venue

        3.      This Court has jurisdiction over the DePaul because it committed the acts and

omissions that are the subject of this litigation in Cook County, Illinois, which is in this district.

This Court also has jurisdiction over DePaul University because is a resident of Cook County, Illi-

nois.

        4.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2) because a sub-

stantial part of the acts and omissions giving rise to the claims presented in this complaint oc-

curred in this judicial district.
       Case: 1:18-cv-08012 Document #: 1 Filed: 12/05/18 Page 2 of 8 PageID #:2




         5.      This Court has jurisdiction over the subject matter pursuant to 28 U.S.C. §1331

because this complaint alleges a violation of the federal Equal Pay Act, 29 U.S.C. §206, the federal

Civil Rights Act of 1964, 42 U.S.C. §2000e, and the federal Civil Rights Act of 1991, 42 U.S.C.

§1981.

                                              Factual Allegations

         6.      All tenured professors at DePaul—such as Professor Cho—are expected to demon-

strate a commitment to scholarship, a commitment to teaching, and a commitment to service with-

in the faculty member’s college, the University, and the academy as a whole.

         7.      With respect to her scholarship, Professor Cho was one of the ten most cited

scholars at DePaul. This helped raise DePaul’s scholarly impact score (a score calculated by Profes-

sor Gregory Sisk and colleagues at the University of St. Thomas School of Law) to be among the

top   third of      U.S. law       schools, a fact that DePaul      touts   on   its   website. (See

https://law.depaul.edu/about/news/Pages/faculty-sholarly-impact.aspx (last visited December 5,

2018).) And as the follow chart reveals, Professor Cho is currently the most cited active COL facul-

ty member among those top ten referenced in that article:

       Top Ten Most Cited DePaul COL Faculty (“search terms”)       Google Scholar Citations
                                                                       as of 12/30/17
Sumi Cho (verified DePaul page)                                              1834
David Franklin (“David L. Franklin DePaul”)                                   305
Patty Gerstenblith (“Patty Gerstenblith”)                                    1387
Andrew Gold (“Andrew S. Gold DePaul”)                                         468
Roberta Kwall (“Roberta R. Kwall DePaul”)                                    1235
Joshua Sarnoff (“Joshua D. Sarnoff”)                                          649
Mark Weber (“Mark C. Weber DePaul”)                                          1163
Susan Bandes (retired Spring 2017)                                            NA
Jeffrey Shaman (retired Spring 2017)                                          NA
Stephen Siegel (retired Spring 2017)                                          NA

         8.      Professor Cho is also a widely respected teacher and mentor to students from a

broad range of backgrounds. Her teaching evaluations are consistently above the COL mean, and


                                                      2
      Case: 1:18-cv-08012 Document #: 1 Filed: 12/05/18 Page 3 of 8 PageID #:3




her time–intensive commitment to formative assessment of critical thinking and writing provides

valuable skills development for future legal professionals. This may also be why she has received

awards from student organizations such as the Asian Pacific American Law Students Association

Diversity Banquet Award (2016), the Helen F. McGillicuddy Award, Journal of Women, Gender

and Law (2016), and the Faculty Excellence Award from the Black Law Students Association

(2011). And during the Spring of 2017, COL students successfully petitioned DePaul’s Quality of

Instruction Counsel to award Professor Cho the University Excellence in Teaching Award in effect

overruling the COL nominating committee, which did not forward Professor Cho’s name to the

university committee responsible for determining the award’s recipient.

       9.       Professor Cho has provided important and meaningful service to the COL and

university. For example, she has served on or chaired the Diversity Committee every year since its

inception in the late 1990s until the end of 2016/7 academic year. She was primarily responsible

for hosting the main loop event to commemorate the Dr. Martin Luther King, Jr. Day holiday for

eighteen years from 1999–2016. During this time, these community–oriented programs exploring

different themes on racial justice were attended by community, staff, students and faculty, and tens

of thousands of dollars in scholarships were awarded to the winners of the hosted Dr. King, Jr. and

Ella Baker essay competitions.

       10.     Professor Cho has also been recruited or elected to serve on prestigious national

boards. She has served on the board of one of the largest law professor membership organizations,

the Society of American Law Teachers, she was a founding member and on the Board of Gover-

nors for LatCrit, Inc., and she served as a board member for the largest Asian American civil rights

organization, Asian Americans Advancing Justice (both national and Chicago boards). She is a col-




                                                 3
       Case: 1:18-cv-08012 Document #: 1 Filed: 12/05/18 Page 4 of 8 PageID #:4




laborator with the African American Policy Forum which developed the #SayHerName campaign.

Professor Cho has served on the Andrew Mellon Foundation’s “Our Compelling Interests” Advi-

sory Board. Her service has been so exemplary and important to the national community of law

professors of color (represented by the Association of American Law Schools Section on Minority

Groups), that members petitioned to create a new award (now called the “Derrick A. Bell, Jr.

Award”) in 1999 to recognize a junior faculty member who, through activism, mentoring, col-

leagueship, teaching, and scholarship, has made an extraordinary contribution to legal education,

the legal system, or social justice. Professor Cho was honored to be selected as the inaugural recipi-

ent of this prestigious award by her law faculty of color peers.

        11.     Because it is a private university, DePaul discourages professors from sharing in-

formation concerning their compensation. Notwithstanding this, Professor Cho learned that, de-

spite her significant record of teaching, research, and service, she was (significantly) underpaid as

compared to two male professors at the COL—Brian Havel (an American of Caucasian descent)

and Terry Smith (an American of African Descent)—both of whom entered the academy within

two years of Professor Cho entering the academy, and who were her peers at DePaul. The salary

differential between Professor Cho on the one hand, and Professors Havel and Smith on the other

hand, is as follows:

                2015 salary differential    2016 salary differential    2017 salary differential
     Cho                   ---                         ---                         ---
     Havel     $84,778.26                  $87,630.22                  $89,238.83
     Smith     $78,778.26                  $82,631.12                  $84,221.74

        12.     There is no legitimate reason for the salary disparity between Professor Cho on the

one hand and Professors Havel and Smith on the other hand. The work performed by Professor

Cho—with respect to her teaching responsibilities, her research responsibilities, and her service re-



                                                   4
       Case: 1:18-cv-08012 Document #: 1 Filed: 12/05/18 Page 5 of 8 PageID #:5




sponsibilities—requires substantially similar skill, effort, and responsibility as the work performed

by Professors Havel and Smith. Moreover, the work performed by Professor Cho was performed

under substantially similar working conditions.

        13.     Given her record of teaching, research, and service, there is no legitimate reason

that Professor Cho should receive lesser remuneration than similarly situated male professors. Ra-

ther, Occam’s Razor suggests that the disparity in remuneration is grounded in gender and/or ra-

cial bias.

        14.     When Professor Cho challenged DePaul as to the difference in her pay as com-

pared to Professors Havel and Smith, DePaul attempted to justify the differential by stating that

Professors Havel and Smith had the title “Distinguished Research Professor of Law.” However,

when Professor Cho asked about applying to become a “Distinguished Research Professor of Law,”

DePaul stated that it was going to eliminate that honorific and, therefore, Professor Cho could not

apply for it.

        15.     There are no differences between the responsibilities or working conditions of a

“Distinguished Research Professor of Law” as compared to a full professor of law.

                                               Count I
                           (Federal Equal Pay Act— 29 U.S.C. § 206, et seq.)

        16.     Professor Cho re–alleges and incorporates paragraphs 1–15 of this complaint as if

set forth fully herein.

        17.     DePaul has violated the Equal Pay Act by paying Professor Cho wages at a rate less

than the rate at which it pays similarly situated male law professors.

        18.     At all times relevant to this complaint, Professor Cho has performed work that is

and was substantially similar to that of male professors at the COL considering the skills, effort,



                                                  5
       Case: 1:18-cv-08012 Document #: 1 Filed: 12/05/18 Page 6 of 8 PageID #:6




and responsibilities of the job. Similarly, Professor Cho has worked under conditions similar to

male law professors.

        19.       DePaul has paid Professor Cho at a lower rate than male law professors.

        20.       As a result of the acts complained of above, DePaul has unlawfully withheld and is

continuing to withhold the payment of wages due to Professor Cho.

                                                     Count II
              (Title VII of the Civil Rights Act of 1964—42 U.S.C. §2000e (sex discrimination))

        21.       Professor Cho re–alleges and incorporates paragraphs 1–15 of this complaint as if

set forth fully herein.

        22.       DePaul has engaged in unlawful employment practices by discriminating against

Professor Cho with respect to her compensation on the basis of her sex.

        23.       Professor Cho occupies a job similar to at least two higher–paid male law professors

with respect to the skill, effort, and responsibilities of her job.

        24.       The employment practices in which DePaul has engaged were intentional.

        25.       The employment practices in which DePaul has engaged were done with malice or

reckless indifference to Professor Cho’s rights.

        26.       The employment practices in which DePaul has engaged have caused Professor

Cho humiliation, distress, inconvenience, and loss of enjoyment of life.

                                                  Count III
           (Title VII of the Civil Rights Act of 1964—42 U.S.C. §2000e (race discrimination))

        27.       Professor Cho re–alleges and incorporates paragraphs 1–15 of this complaint as if

set forth fully herein.

        28.       DePaul has engaged in unlawful employment practices by discriminating against

Professor Cho with respect to her compensation on the basis of her race.


                                                     6
       Case: 1:18-cv-08012 Document #: 1 Filed: 12/05/18 Page 7 of 8 PageID #:7




        29.     Professor Cho occupies a job similar to at least two higher–paid non–Asian law

professors with respect to the skill, effort, and responsibilities of her job.

        30.     The employment practices in which DePaul has engaged were intentional.

        31.     The employment practices in which DePaul has engaged were done with malice or

reckless indifference to Professor Cho’s rights.

        32.     The employment practices in which DePaul has engaged have caused Professor

Cho humiliation, distress, inconvenience, and loss of enjoyment of life.

                                              Count IV
                                (42 U.S.C. §1981 (race discrimination))

        33.     Professor Cho re–alleges and incorporates paragraphs 1–15 of this complaint as if

set forth fully herein.

        34.     DePaul has engaged in unlawful employment practices by discriminating against

Professor Cho with respect to her compensation on the basis of her race.

        35.     Professor Cho occupies a job similar to at least two higher–paid non–Asian law

professors with respect to the skill, effort, and responsibilities of her job.

        36.     The employment practices in which DePaul has engaged were intentional.

        37.     The employment practices in which DePaul has engaged were done with malice or

reckless indifference to Professor Cho’s rights.

        38.     The employment practices in which DePaul has engaged have caused Professor

Cho humiliation, distress, inconvenience, and loss of enjoyment of life.

        WHEREFORE, Professor Cho respectfully prays that this Court:

        A.      Award back pay plus interest on that back pay;

        B.      Award compensatory damages;



                                                    7
      Case: 1:18-cv-08012 Document #: 1 Filed: 12/05/18 Page 8 of 8 PageID #:8




       C.     Award punitive damages in an amount sufficient to punish DePaul and to deter

others from engaging in similar conduct;

       D.     Award attorney’s fees and costs; and

       E.     Award any other relief that the Court deems just and/or equitable and/or proper.

                                           Jury Demand

       Professor Cho demands trial by jury on all issues so triable.

Respectfully submitted,                        /s/ Fitzgerald T. Bramwell
December 5, 2018                               Fitzgerald T. Bramwell
                                               LAW OFFICES OF FITZGERALD BRAMWELL
                                               255 West Washington, Suite 2200
                                               Chicago, Illinois 60606
                                               312–924–2884 (voice)
                                               bramwell@fitzgeraldbramwell.com




                                                 8
